Case 1:19-cv-01946-WJM-MEH Document 129 Filed 01/13/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Michael E. Hegarty

   Civil Action No: 19-cv-1946-WJM-MEH                            Date: January 13, 2019
   Courtroom Deputy: Christopher Thompson                         FTR: Courtroom A1002

    Parties:                                               Counsel:

    LISA COWLES,                                           David Mason

         Plaintiff,

    v.

    BONSAI DESIGN LLC,                                     Jennifer Arnett
    BONSAI DESIGN, INC.,                                   Alison Toivola
    BONSAI VENTURES, INC.,                                 Craig May
    VAIL RESORTS, INC.,                                    Kristen Ferries
    VAIL RESORTS HOLDINGS, INC.,
    VAIL CORPORATION, THE,
    VAIL RESORTS MANAGEMENT COMPANY,
    VAIL RESORTS LODGING COMPANY,
    VAIL RESORTS DEVELOPMENT COMPANT,
    VAIL TRADEMARKS, INC.,
    VAIL SUMMIT RESORTS, INC.,
    BRECKENRIDGE RESORT PROPERTIES, INC.,


         Defendant,

    EUGENE VOLOKH

         Objector.


                         COURTROOM MINUTES/MINUTE ORDER
                                ORAL ARGUMENT


   Court in session:    1:08 p.m.

   Court calls case. Appearances of counsel. Discussion and arguments held regarding pending
   motions and rulings made as stated on the record.


   ORDERED: Plaintiff’s ECF [105] Unopposed Motion for Leave to Restrict and
            Defendant’s ECF [119] Amended Motion for Leave to Restrict are
Case 1:19-cv-01946-WJM-MEH Document 129 Filed 01/13/20 USDC Colorado Page 2 of 2




                    DENIED.
                    Plaintiff’s ECF [66] MOTION to Amend/Correct/Modify 9 Amended Complaint,
                    PLAINTIFFS CONDITIONAL MOTION FOR LEAVE TO FILE SECOND
                    AMENDED COMPLAINT PURSUANT TO FED. R. CIV. P. 15(a) is GRANTED.



   Court in recess:     1:38 p.m.             (Hearing concluded)
   Total time in Court: 00:30
   *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
   Court Reporting & Video, Inc. at (303) 629-8534.
